DETAILED ACTION
Applicants’ arguments, filed 7 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Note Regarding Terminology and Abbreviations
The examiner notes that the protein known as high mobility group box 1 (HMGB1) is also known as amphoterin. See Capogrossi et al. (US 2007/0238663 A1), paragraph 0049. The examiner further notes that “amphoterin” should not be confused with “amphotericin”, which is a completely different compound and is an antifungal agent. Hereinafter in this office action, the terms “HMGB1” and “amphoterin” will be used interchangeably.

Claim Interpretation – “Biomolecule”
For the purposes of examination under prior art, the term “biomolecule” may refer to antibodies, peptides, proteins, enzymes, amino acids, nucleic acids, carbohydrate, fats, aptamers, small molecules, and synthetic molecules. See the instant specification on page 3, paragraph 0008. As such, small molecule therapeutic and imaging agents are understood to be biomolecules, as well as antibody and aptamer targeting ligands.
The inclusion of this section in the office action should not be construed as a change in position as compared with the examiner’s position in the prior office action on 8 April 2022; in contrast, inclusion of this section in the office action is set forth merely to clarify as to how the instant claims are being interpreted.

Claim Interpretation – “Attached”
Claim 1 has been amended to require that the biomolecule is attached to the biocompatible coating (rather than being absorbed to the biocompatible coating). In view of the fact that this attachment is now required by the instant claims, the examiner makes the following statement regarding how the phrase “attached to” is being interpreted. The inclusion of this section in the office action should not be construed as a change in position as compared with the examiner’s position in the prior office action on 8 April 2022; in contrast, inclusion of this section in the office action is set forth merely to clarify as to how the instant claims are being interpreted.
For the purposes of examination under prior art, the term “attached to” is understood to refer to all forms of chemical bonding, including but not limited to covalent bonding, ionic bonding, hydrogen bonding, intermolecular attraction based upon dipole-dipole interactions, intermolecular attraction based upon van der Waals forces, and intermolecular attraction based upon London dispersion forces. The examiner reviewed the instant specification and takes the position that the instant specification does not appear to define the phrase “attached to” to refer to a specific manner of chemical bonding. As such, the phrase “attached to” is being interpreted in accordance with its broadest reasonable interpretation as per MPEP 2111.


Claim Rejections - 35 USC § 102(a)(1) - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US 2014/0271487 A1).
Fernandes et al. (hereafter referred to as Fernandes) is drawn to a particle for multimodal imaging and therapy, as of Fernandes, title and abstract. Fernandes teaches the following as of figures 2 and 3, reproduced below with annotations by the examiner.

    PNG
    media_image1.png
    655
    638
    media_image1.png
    Greyscale

As such, the above-reproduced structures teach the required core, shell, and biomolecule required by parts (a), (b), and (c) of claim 1.
As to claim 1, the claim requires that at least 75% of the outer surface of the biocompatible coating has the at least one biomolecule attached. This appears to be shown as of figure 3 of the above-reproduced figure, wherein the relevant portion of the figure is reproduced below.

    PNG
    media_image2.png
    228
    308
    media_image2.png
    Greyscale

The above-reproduced drawing appears to show 100% of the outer surface having at least one biomolecule attached, the biomolecule being either for therapy or targeting. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. See MPEP 2125.
As to claims 2, Fernandes teaches the following as of page 8, left column, Example 5.

    PNG
    media_image3.png
    488
    475
    media_image3.png
    Greyscale

While the above-reproduced compound contains potassium and gadolinium in addition to iron, it also contains iron, and it appears to be the iron in a +2 oxidation state that is bound to cyanide, with six cyanides bound to a single iron. As such, this is understood to be an iron (II) hexacyanoferrate.
As to claim 3, the examiner notes Fernandes, page 8, left column, Example 5, which was reproduced above in the above-rejection of claim 2. In this case, A is potassium, B is gadolinium, and M and M’ are both iron. Fernandes also teaches the following on paragraph 0068, reproduced below.

    PNG
    media_image4.png
    94
    466
    media_image4.png
    Greyscale

As such, x is 0.53, y is 0.89, z is 4, and n is 24.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1).
Fernandes et al. (hereafter referred to as Fernandes) is drawn to a particle for multimodal imaging and therapy, as of Fernandes, title and abstract. Fernandes teaches the following as of figures 2 and 3, reproduced below.

    PNG
    media_image1.png
    655
    638
    media_image1.png
    Greyscale

As such, the above-reproduced structures teach the required core, shell, and biomolecule required by parts (a), (b), and (c) of claim 1.
As to the instant claims, purely en arguendo and in regard to this ground of rejection only, Fernandes is understood to teach all of the claimed requirements but not in the same embodiment. As such, for the purposes of this rejection, the examiner assumes, purely en arguendo, that while the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, the claim requires that at least 75% of the outer surface of the biocompatible coating has the at least one biomolecule attached. This appears to be shown as of figure 3 of the above-reproduced figure, which appears to show 100% of the outer surface of the biocompatible coating being coated with a biomolecule either for therapy or targeting. The relevant portion of figure 3 is reproduced in the anticipation rejection above. Furthermore, the skilled artisan would have been motivated to have modified the composition of Fernandes to have coated the entire surface of the particle with biomolecules in view of the teachings of figure 3 of Fernandes.
As to claims 2, Fernandes teaches the following as of page 8, left column, Example 5.

    PNG
    media_image3.png
    488
    475
    media_image3.png
    Greyscale

While the above-reproduced compound contains potassium and gadolinium in addition to iron, it also contains iron, and it appears to be the iron in a +2 oxidation state that is bound to cyanide, with six cyanides bound to a single iron. As such, this is understood to be an iron (II) hexacyanoferrate.
As to claim 3, the examiner notes Fernandes, page 8, left column, Example 5, which was reproduced above in the above-rejection of claim 2. In this case, A is potassium, B is gadolinium, and M and M’ are both iron. Fernandes also teaches the following on paragraph 0068, reproduced below.

    PNG
    media_image4.png
    94
    466
    media_image4.png
    Greyscale

As such, x is 0.53, y is 0.89, z is 4, and n is 24.
As to claim 4, Fernandes teaches that the coating contains polyethylene glycol (PEG); avidin, chitosan, or other polymers and proteins, as of Fernandes, paragraph 0078.
As to claim 6, Fernandes teaches a nucleic acid and an aptamer as the targeting ligand, as of Fernandes, paragraph 0101. As best understood by the examiner, these can be used as an alternative to the antibody shown in figure 3 of Fernandes. 
As to claim 15, Fernandes teaches an imaging agent, as of the abstract of Fernandes.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Ducheyne et al. (US 2014/0314855 A1).
Fernandes is drawn to a particle comprising Prussian blue in the core, a shell, and biomolecules attached to the outside. See the rejection above over Fernandes by itself. Fernandes teaches coating with a variety of polymers including PEG, dextran, and chitosan, as of paragraphs 0077-0078 of Fernandes.
Fernandes does not teach coating with polyethyleneimine (PEI).
Ducheyne et al. (hereafter referred to as Ducheyne) is drawn to coating mesoporous nanoparticles, as of Ducheyne, title and abstract. The particles of Ducheyne may be coated with a variety of coating materials, and these coating materials include PEG, chitosan, alginate, gelatin, and polyethyleneimine, as of Ducheyne, paragraph 0032. The composition of Ducheyene is useful for pharmaceutical delivery, as of Ducheyene, paragraph 0002, and the mesoporous nanoparticle of Ducheyne is silica, as of Ducheyne, paragraph 0016.
Ducheyne differs from the claimed invention because the core of the nanoparticle of Ducheyne does not comprise Prussian blue.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the polyethyleneimine of Ducheyne in place of the coating polymer that is PEG (or other polymer) of Fernandes. Fernandes is drawn to a coated Prussian blue nanoparticle, and teaches a variety of polymers with which the particle may be coated. Ducheyene teaches that polyethyleneimine is useful for coating inorganic nanoparticles along with various polymers also taught by Fernandes such as PEG and chitosan. As such, the skilled artisan would have been motivated to have substituted the polyethyleneimine of Ducheyne in place of the coating polymer of Fernandes to have used to have coated the Prussian blue nanoparticle core of Fernandes for predictable delivery of a pharmaceutical with a reasonable expectation of success. The simple substitution of one known ingredient (polyethyleneimine, as of Ducheyne) in place of another (PEG or chitosan, as of Fernandes) to achieve predictable results (coating of an inorganic nanoparticle used for pharmaceutical purposes) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 6, 14 and 74-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Jahrsdorfer et al. (Update on Cancer Therapeutics, Vol. 3, 2008, pages 27-32).
Fernandes is drawn to a particle comprising Prussian blue in the core, a shell, and biomolecules attached to the outside. See the rejection above over Fernandes by itself. Fernandes teaches treating tumors by reducing tumor volume in paragraph 0168.
Fernandes does not teach CpG oligodeoxynucleotides.
Jahrsdorfer et al. (hereafter referred to as Jahrsdorfer) is drawn to CpG oligodeoxynucleotides for immunotherapy in cancer, as of Jahrsdorfer, page 27, title and abstract. Jahrsdorfer teaches that CpG oligodeoxynucleotides can enhance the anti-cancer activity of a variety of cancer treatments, as of Jahrsdorfer, page 27, abstract.
Jahrsdorfer does not teach Prussian blue.
It would have been prima facie obvious for one of ordinary skill in the art to have used CpG oligodeoxynucleotides, as of Jahrsdorfer, as the therapeutic agents in figure 3 of Fernandes. Fernandes is drawn to a composition useful for both diagnosis and treatment of cancer, and teaches treatment of cancer by photothermal therapy, as of Fernandes, e.g. paragraphs 0115-0116. Jahrsdorfer teaches that CpG oligodeoxynucleotides can be used to enhance anticancer therapy. As such, the skilled artisan would have been motivated to have used CpG oligodeoxynucleotides as the therapeutic agent in the composition of Fernandes in order to have predictably enhanced the anticancer photothermal therapy of Fernandes with a reasonable expectation of success.
As to claim 6, the CpG oligodeoxynucleotide of Jahrsdorfer reads on the additional limitations of this claim.
As to claim 14, the CpG oligodeoxynucleotide of Jahrsdorfer reads on the additional limitations of this claim.
As to claims 74, this is an independent claim requiring Prussian blue materials in a nanoparticle core, and a shell comprising biomolecules. The biomolecule comprises a nucleic acid comprising a pathogen-associated molecular pattern motif. As best understood by the examiner, the CpG oligodeoxynucleotides of Jahrsdorder are understood to read on the required nucleic acid comprising a pathogen associated molecular pattern motif.
As to claim 75, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 76, this claim is rejected for essentially the same reason that claim 3 is rejected.
As to claims 77-78, Jahrsdorfer teaches unmethylated CpG oligodeoxynucleotides, as of Jahrsdorfer, page 27, title.

Claims 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2014/0271487 A1) in view of Jahrsdorfer et al. (Update on Cancer Therapeutics, Vol. 3, 2008, pages 27-32), the combination further in view of Hubbell et al. (US 2010/0055189 A1).
Fernandes is drawn to a particle comprising Prussian blue in the core, a shell, and biomolecules attached to the outside. Fernandes teaches treating tumors by reducing tumor volume in paragraph 0168. Jahrsdorfer teaches CpG oligodeoxynucleotides to treat cancer. See the rejection above over Fernandes in view of Jahrsdorfer by themselves.
For the purposes of this rejection, the examiner understands that, while Jahrsdorfer teaches CpG oligodeoxynucleotides, Jahrsdorfer does not specify that the CpG oligodeoxynucleotides are coating the outer surface.
Hubbell et al. (hereafter referred to as Hubbell) is entitled “Nanoparticles for Immunotherapy” and is drawn to treating tumors, as of Hubbell, paragraph 0114. Hubbell teaches conjugating CpG DNA to the outside of a nanoparticle, as of Hubbell, paragraph 0055 and figure 29. The purpose of CpG DNA appears to activate Toll-like receptors to mature dendritic cells and induce cell-mediated immunity, as of Hubbell, paragraph 0129. Said cell mediated immunity may be against cancer or a cancer antigen, as of Hubbell, paragraph 0114; as such, the CpG DNA in Hubbell has antitumor properties.
Hubbell does not teach Prussian blue materials.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the CpG DNA of Jahrsdorfer to have been on the surface of the particle of Fernandes, as taught by Hubbell. Both Fernandes and Jahrsdorfer are drawn to compositions for treatment of cancer. Hubbell teaches that inclusion of CpG DNA on the surface of a particle results in the ability of that particle to treat cancer by providing cell-mediated immunity against cancer. As such, the skilled artisan would have been motivated to have placed the CpG DNA of Jahrsdorfer on the surface of the particle of Fernandes in order to have predictably enhanced the anti-cancer effect of the particle with a reasonable expectation of success.
As to claims 85-86, the location of the CpG DNA on the external part of the particle is sufficient to meet the additional limitations of these claims.


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 7 June 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, pages 6-7, applicant argues that Fernandes fails to explicitly disclose a composition having a biomolecule attached to the outer surface of the biocompatible coating. The examiner disagrees. Fernandes teaches the following, as of Fernandes, figure 3, relevant portion of the figure reproduced below with additional annotation by the examiner.

    PNG
    media_image5.png
    329
    332
    media_image5.png
    Greyscale

The above-reproduced figure appears to show multiple biomolecules attached to the outer surface of the coating, wherein those biomolecules are for therapy, targeting, and/or imaging.
Applicant then argues that Fernandes fails to teach that at least 75% of the outer surface of the biocompatible coating has the at least one biomolecule attached. The examiner disagrees at least because the above-reproduced figure appears to show the entire surface of the particle being derivatized with a biomolecule.
On page 8 of applicant’s argument, applicant appears to argue that optimization of the composition of Fernandes to have coated at least 75% of the outer surface would not have been obvious, and cites In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). The cited case is discussed in MPEP 2144.05(II)(B), first paragraph in section. As best understood by the examiner, the cited case concerns the fact that in the case of an optimization rejection, the articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.
To the extent that applicant is arguing that the applied rejection fails to provide a reasonable expectation that at least 75% of the outer surface of the biocompatible coating could have been modified to have been functionalized with a biomolecule, this argument is not persuasive. This is because figure 3 of Fernandes appears to show 100% of the surface that is functionalized with a biomolecule. As such, even if particular examples in Fernandes do not have 100% of the surface functionalized with a biomolecule, there would have been a reasonable expectation that the compositions of Fernandes could have been predictably modified to have had this level of functionalization with a reasonable expectation of success in view of Figure 3B of Fernandes and a motivation to have done so in view of Figure 3B of Fernandes.
Applicant then argues that Fernandes fails to provide any motivation that would guide the skilled artisan to elect the claimed elements from “various lists/locations” in the reference, as of applicant’s response, page 8, end of last full paragraph. This is not persuasive. Patents are relevant for all they contain, and are not limited to their preferred embodiments. See MPEP 2123(I). As such, the teachings of Fernandes are relevant regardless of whether they are part of the examples of Fernandes or whether they are part of the broad disclosure of Fernandes. The skilled artisan would have been motivated to have combined differing elements of the Fernandes reference in order to achieve a coated Prussian blue particle; see MPEP 2143, Exemplary Rationale A.
Applicant provided arguments regarding claims 11 and 74-78 on page 9 and regarding claim 9 on pages 9-10 of applicant’s response. The arguments regarding claims 9 and 11 are moot in view of the cancellation of these claims. The arguments regarding claims 74-78 are moot in view of the amendment to these claims to require a nucleic acid comprising a pathogen-associated molecular pattern rather than a protein comprising a danger associated molecular pattern. In view of this amendment, the rejection to claims 74-78 differs from the rejection of these claims that was previously presented. As such, the arguments regarding claims 74-78 are understood to be moot and are not addressed substantively.
With regard to the Jahrsdorfer reference and claims 13-14, applicant argues that the combination of Fernandes in view of Jahrsdorfer is improper for the same reason that claim 1 is allegedly improper, as of applicant’s response, page 10. No additional arguments appear to have been presented regarding Jahrsdorfer specifically. This is not persuasive. The rejection of claim 1 is proper for the reasons set forth above. As no additional arguments regarding the secondary reference or dependent claims have been provided, the rejection over Fernandes in view of Jahrsdorfer has been maintained.
With regard to new claims 85-86, applicant argues that Jahrsdorfer does not suggest a CpG oligodeoxynucleotide coating the outer surface of the biocompatible coating, as of applicant’s response, page 10, bottom paragraph. In view of this, the examiner has cited Hubbell et al. (US 2010/0055189 A1) to reject new claims 85-86, and Hubbell does place CpG oligodeoxynucleotides on the surface of a particle.

Withdrawn Double Patenting Rejections
The examiner has decided to withdraw the previously presented double patenting rejections over the claims of US Patents 9,561,183 and 9,987,378. This is at least because the claims of these patents do not recite all of the limitations of the currently pending instant claims. The claims of the ‘183 and ‘378 patents do not recite that at least 75% of the outer surface has the at least one biomolecule attached, and there would have been no motivation for the skilled artisan to have modified the composition recited by the claims of the ‘183 and ‘378 patents to have had this property based upon what is recited by the claims of the ‘183 and ‘378 patents.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612